Order entered November 16, 2012




                                            In The




                                     No. 05-12-01283-CV

                             THE INTEREST OF L.S.J., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-11-12980-Z

                                           ORDER

       The Court has before it appellant’s November 13, 2012 unopposed verified motion for

extension of time to file appellant’s brief. The Court GRANTS the motion and ORDERS

appellant to file her brief by December 14, 2012.




                                                     JUSTICE